The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the amendment filed on July 13, 2022. 

Claims 1-3, 5 and 7-20 are pending. Claims 4 and 6 are cancelled. Claims 1, 5, 7-8, 12, 
15-17 and 19 are currently amended. 

The objection to claims 6, 8 and 15-16 for minor informalities is withdrawn in view of Applicant’s amendment. 
	
The rejection of claims 1-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment. 


The rejection of claims 1-5, 7 and 9-12 under 35 U.S.C. 102(a)(1) as being anticipated by Vinson et al. (US 2016/0068784) is withdrawn in view of Applicant’s amendment. 

The rejection of claims 5 and 19 under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 2016/0068784)  is withdrawn in view of Applicant’s amendment. 


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al. (US 2016/0068784), hereinafter “Vinson.”
	Regarding claims 1-2, 8, 10 and 12, Vinson teaches a detergent composition comprising from about 0.1% to about 99% by weight of the composition of a first surfactant, wherein the first surfactant consists essentially of a mixture of surfactant isomers (see paragraph [0006], claim 1), and from about 1% to about 75%, by weight of the composition, of an additional surfactant, e.g., a second surfactant, a third surfactant, wherein the additional surfactant may be an anionic surfactant, as one selection (see paragraph [0115], and wherein the  anionic surfactant is selected from alkyl benzene sulfonates, alkoxylated alkyl sulfates, alkyl sulfates, and mixtures thereof (see paragraph [0117], claim 9). The detergent composition may also contain adjunct cleaning additives which include builders, structurants or thickeners, clay soil removal/anti-redeposition agents, polymeric soil release agents, polymeric dispersing agents, polymeric grease cleaning agents, enzymes, enzyme stabilizing systems, bleaching compounds, bleaching agents, bleach activators, bleach catalysts, brighteners, dyes, hueing agents, dye transfer inhibiting agents, chelating agents, suds suppressors, softeners, and perfumes (see paragraph [0152]).  The detergent composition may comprise a suds suppressor selected from organomodified silicone polymers with aryl or alkylaryl substituents combined with silicone resin and a primary filler, which is modified silica in an amount from about 0.001% to about 4.0%, by weight of the composition, of such a suds suppressor (see paragraph [0228]).
Suitable structurants/thickeners include non-polymeric crystalline hydroxyl-functional materials in an amount from about 0.01 to about 1% by weight of the composition of a non-polymeric crystalline, hydroxyl functional structurant like crystallizable glycerides, for example, hydrogenated castor oil or “HCO” or derivatives thereof (see paragraph [0166]). In Example 19, Vinson teaches a liquid bleach & laundry additive detergent formulation AO which comprises 10 wt% 2-alkyl branched alkyl sulfate, 10 wt% AES (C12-14 alkyl ethoxy (3) sulfate anionic surfactant; 16 wt% LAS (linear alkylbenzenesulfonate having an average aliphatic carbon chain length C11-C12 anionic surfactant) (total surfactants = 36 wt%); 4.0 wt% chelant, 15 wt% 1,2-propandiol, 2.9 wt% Acusol 880 (hydrophobically modified non-ionic polyol; a soil suspending or soil release polymer); 0.1 wt% protease enzyme; 0.02 wt% amylase enzyme, 0.1 wt% fluorescent brightener; and water, other optional agents/components to 100%, wherein the other optional agents/components include suds suppressors, structuring agents such as those based on hydrogenated castor oil,  solvents and/or mica pearlescent aesthetic enhancer (see paragraph [0288], Table 16). In the above example, the amount of the LAS in the surfactant system is 16/36 x 100 = 44.4 wt%,  the amount of the AES in the surfactant system is 10/36 x 100 = 27.8 wt%, and the weight ratio of the LAS to AES is 16:10 or 44.4:27.8 or 1.6:1, which reads on the weight ratio in claims 1 and 2.  Vinson, however, fails to specifically disclose the specific suds suppressor and its amount; and the amount of the hydrogenated castor oil structurant, say as in Example 19, detergent formulation AO.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate organomodified silicone polymers with aryl or alkylaryl substituents combined with silicone resin and a primary filler, which is modified silica, as the specific suds suppressor or antifoam in an amount from about 0.001% to about 4.0%, by weight of the composition because this is one of the preferred suds suppressor as disclosed in paragraph [0228]. With respect to the amount of the hydrogenated castor oil, considering that Vinson teaches structurants like hydrogenated castor oil in an amount from about 0.01 to about 1% by weight of the composition as disclosed in paragraph [0166], the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 3, 7 and 11, Vinson also teaches that the additional surfactant 
may comprise one or more nonionic surfactants; and the detergent composition may comprise from about 0.1% to about 40% by weight, or from about 0.1% to about 15% by weight of the composition of a nonionic surfactant (see paragraph [0126]), and one suitable example is an amine oxide surfactant (see paragraph [0127]). Vinson, however, fails to specifically disclose the surfactant system comprising between 10% to 50% by weight of nonionic surfactant as recited in claim 7, or the surfactant system comprising between 2% and 20% by weight of nonionic surfactant as recited in claim 11. 
	Considering that Vinson teaches that the detergent composition comprises from about 0.1% to about 40% by weight nonionic surfactant, say for example, adding 5% by weight into the detergent composition in Example 19, formulation AO above, then the amount of the nonionic surfactant in the surfactant system would have been 5/(36 + 5) x 100 = 12.2 %. Hence, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 9, as discussed above, Vinson teaches that the detergent composition comprises from about 1% to about 75%, by weight of the composition, of an additional surfactant, e.g., a second surfactant, a third surfactant (see paragraph [0115]. Vinson, however, fails to specifically disclose from about 15% to about 35%, by weight of the composition, of a surfactant system. 
	Considering that Vinson teaches from about 1% to about 75%, by weight of the composition, of an additional surfactant, e.g., a second surfactant, a third surfactant, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claim 13, Vinson also teaches that the composition may comprise a fabric hueing agent or hueing dye (see paragraphs [0200]-[0202]) and perfume encapsulates or microcapsules (see paragraph [0212]).
Regarding claim 14, Vinson also teaches a method of cleaning  soiled laundry in a washing machine which comprises treating soiled laundry with an aqueous wash solution in a washing machine having dissolved or dispensed therein from about 20 g to about 300 g of product dissolved or dispersed in a wash solution of volume from about 5 L to about 65 L (see paragraph [0258], wherein it is understood that the washing machine includes rinsing the laundry, which is thereafter dried. Vinson, however, fails to specifically disclose the amount of the LAS and the silicone anti-foam in the aqueous solution as recited in claim 14.
Considering the specific proportions of the LAS and silicone antifoam as shown in Example 19, formulation AO as recited above, the amount of the product and wash volume,  the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
Regarding claims 15, 16 and 17, Vinson teaches the features as discussed in claims 1 and 2 above. Vinson also teaches that the ethoxylated alkyl sulfate surfactants or alkyl ether sulfate surfactants which may have a carbon chain length between about 10 carbon atoms to about 18 carbon atoms, and a degree of ethoxylation of from about 1 to about 6 mols of ethylene oxide (see paragraph [0118]). Vinson, however, fails to specifically disclose an alkyl ethoxylated sulfate surfactant which includes, on average, from 13.7 to about 16 carbon atoms as recited in claim 15, or from 13.9 to about 14.6 carbon atoms as recited in claims 16 and 17. 
Considering that Vinson teaches ethoxylated alkyl sulfate surfactants or alkyl ether sulfate surfactants may have a carbon chain length between about 10 carbon atoms to about 18 carbon atoms, and a degree of ethoxylation of from about 1 to about 6 mols of ethylene oxide, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I). 
	Regarding claim 18, as discussed above, Vinson also teaches that the additional surfactant may comprise one or more nonionic surfactants; and the detergent composition may comprise from about 0.1% to about 40% by weight, or from about 0.1% to about 15% by weight of the composition of a nonionic surfactant (see paragraph [0126]), and one suitable example is an amine oxide surfactant (see paragraph [0127]). 
Regarding claim 20, as discussed above, in Example 19, detergent formulation AO, the amount of the AES in the surfactant system is 10/36 x 100 = 27.8 wt%. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson as applied to claims 1-3, 7-18 and 20 above, and further in view of Sadlowski et al. (US 2013/0276243), hereinafter “Sadlowski.”
	Regarding claims 5 and 19, Vinson teaches the features as discussed above. In addition, Vinson teaches that the suds suppressor is an organomodified silicone polymer with aryl or alkylaryl substituents combined with silicone resin and a primary filler, which is modified silica, in particular,  selected from: a) mixtures of from about 80 to about 92% ethylmethyl, methyl(2-phenylpropyl) siloxane; from about 5 to about 14% MQ resin in octyl stearate; and from about 3 to about 7% modified silica; b) mixtures of from about 78 to about 92% ethylmethyl, methyl(2-phenylpropyl) siloxane; from about 3 to about 10% MQ resin in octyl stearate; from about 4 to about 12% modified silica; or c) mixtures thereof, where the percentages are by weight of the anti-foam  (see paragraphs [0227]-[0229]). Vinson, however, fails to specifically disclose what MQ represents.
	Sadlowski, an analogous art, teaches an anti-foam which is selected from: a) mixtures of from about 80 to about 92% ethylmethyl, methyl(2-phenylpropyl) siloxane; from about 5 to about 14% MQ resin in octyl stearate; and from about 3 to about 7% modified silica; b) mixtures of from about 78 to about 92% ethylmethyl, methyl(2-phenylpropyl) siloxane; from about 3 to about 10% MQ resin in octyl stearate; from about 4 to about 12% modified silica; or c) mixtures thereof, where the percentages are by weight of the anti-foam  (see paragraphs [0055]-[0858), wherein MQ is an organopolysiloxane resin composed essentially of R33SiO1/2 (M) and SiO4/2 (Q) units, wherein R3 comprises optionally substituted hydrocarbon radicals having 1 to 30 carbon atoms (see paragraphs [0088] and [0093]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the suds suppressor of Vinson to be within those recited because it is known from Sadlowski that the MQ in the suds suppressor of Vinson represents organopolysiloxane resin composed essentially of R33SiO1/2 (M) and SiO4/2 (Q) units with R3 comprising optionally substituted hydrocarbon radicals having 1 to 30 carbon atoms.
Response to Arguments
Applicant's arguments filed on July 13, 2022 have been fully considered but they are not persuasive.
	With respect to the obviousness rejection based upon Vinson, as they apply to the present amended claims, Applicant argues that the Office action shows no teaching of from about 40% to about 60% (claim 1) or from about 40% to about 75% (claim 17), by weight of the surfactant system of linear alkylbenzene sulfonate. 
	The Examiner respectfully disagrees with the above arguments because of the same reasons as in paragraph 9 above. In particular, Vinson teaches in  Example 19, a liquid bleach & laundry additive detergent formulation AO which comprises 10 wt% 2-alkyl branched alkyl sulfate, 10 wt% AES (C12-14 alkyl ethoxy (3) sulfate anionic surfactant; 16 wt% LAS (linear alkylbenzenesulfonate having an average aliphatic carbon chain length C11-C12 anionic surfactant) (total surfactants = 36 wt%),  wherein the amount of the LAS in the surfactant system is 16/36 x 100 = 44.4 wt%. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                              /LORNA M DOUYON/                                                                            Primary Examiner, Art Unit 1761